Name: Council Regulation (ECSC, EEC, Euratom) No 3833/91 of 19 December 1991 correcting, with effect from 1 July 1990, the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  social protection;  executive power and public service
 Date Published: nan

 No L 361 /10 Official Journal of the European Communities 31 . 12. 91 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3833/91 of 19 December 1991 correcting, with effect from 1 July 1990, the remuneration and pensions of officials and other servants of the European Communities Having regard to the proposal from the Commission , Whereas Regulation (Euratom, ECSC, EEC) No 3736/90 (4) did not take account of the actual increase in remunerati on in certain national civil services ; whereas the figures for these increases are now available ; whereas the amounts appearing in the said Regulation should therefore be corrected, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in parti ­ cular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EEC) No 3830/91 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first sub ­ paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1990 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : Grades Steps 1 2 3 4 5 6 7 8 A 1 A 2 A 3 / LA 3 A 4 / LA 4 A 5 / LA 5 A 6 / LA 6 A 7 / LA 7 A 8 / LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 379 396 336 687 278 837 234 253 193 131 166 896 143 665 127 061 166 896 144 605 121 295 104 907 93 774 107 007 93 068 86 821 78 442 72 335 81 745 74 535 69 373 65 410 399 551 355 919 295 659 247 383 204 572 176 003 150 814 132 183 176 003 151 384 126 932 109 796 97 731 1 1 1 320 97 023 90 208 81 621 75 298 85 319 77 709 72 342 68 092 419 706 375 151 312481 260 513 216013 185 110 157 963 185 110 158 163 132 569 114 685 101 688 115 633 100 978 93 595 84 800 78 261 88 893 80 883 75 311 70 774 439 861 394 383 329 303 273 643 227 454 194 217 165 112 194 217 164 942 138 206 119 574 105 645 119 946 104 933 96 982 87 979 81 224 92 467 84 057 78 280 73 456 460 016 413 615 346 125 286 773 238 895 203 324 172 261 203 324 171 721 143 843 124 463 124 259 108 888 100 369 91 158 96 041 87 231 81 249 480 171 432 847 362 947 299 903 250 336 212 431 179 410 212 431 178 500 149 480 129 352 128 572 112 843 103 756 94 337 99 615 90 405 84 218 379 769 313 033 261 777 221 538 221 538 185 279 155 117 134 241 132 885 116 798 107 143 97 516 103 189 93 579 87 187 396 591 326 163 273 218 230 645 230 645 192 058 160 754 139 130 137 198 120 753 110 530 100 695 106 763 96 753 90 156 (') OJ No L 56, 4. 3 . 1968 , p. 1 . (2) See page 1 of this Official Journal . (3) OJ No L 386, 31 . 12. 1981 , p. 6. Decision as last amended by Decision 87/530/Euratom, ECSC, EEC, (OJ No L 307, 29 . 10 . 1987, p. 40). (4) OJ No L 360, 22. 12. 1990, p . 1 . 31 . 12. 91 Official Journal of the European Communities No L 361 /11  Bfrs 6 583 shall be replaced by Bfrs 6 608 in the first subparagraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1990, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following : (b)  Bfrs 5 721 shall be replaced by Bfrs 5 742 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 7 368 shall be replaced by Bfrs 7 395 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 13 161 shall be replaced by Bfrs 13 210 in the second sentence of Article 69 of the Staff Regula ­ tions and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto, Category Group Steps 1 2 3 4 A I II III 178 127 129 282 108 641 200 193 141 879 113 482 222 259 154 476 118 323 244 325 167 073 123 164 B IV V 104 368 81 977 114 583 87 380 124 798 92 783 135 013 98 186 C VI VII 77 965 69 783 82 556 72 156 87 147 74 529 91 738 76 902 D VIII IX 63 071 60 739 66 786 61 586 70 501 62 433 74 216 63 280 Article 5 1 . With effect from 16 May 1990 , the weighting appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Greece 99,8 Article 3 With effect from 1 July 1990 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 447 per month for officials in Grade C 4 or C 5,  Bfrs 5 283 per month for officials in Grade C 1 , C 2 or C 3 . United Kingdoum (except Culham) 119,5 Portugal 98,3 2. The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Articles 3 to 10 of Regulations (ECSC, EEC, Euratom) No 2175/88 (') shall remain applicable. Article 6 With effect from 1 July 1990, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : Article 4 Pensions for which entitlement has accrued by 1 July 1990 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 A 4 to A 8 and LA 4 to LA 8 and category B Other grades 2 239 2 173 1 971 1 055 985 918 1 539 1 475 1 269 883 770 634 (') OJ No L 191 , 22 . 7. 1988, p. 1 . No L 361 /12 Official Journal of the European Communities 31 . 12. 91 Article 7 With effect from 1 July 1990, the allowances for shiftwork laid down in Article 1 of Regu ­ lation (ECSC, EEC, Euratom) No 300/76 (') shall be Bfrs 9 989, Bfrs 15 077, Bfrs 16 483 and Bfrs 22 474. Article 8 With effect from 1 July 1990, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 3,574500. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Council The President P. DANKERT (') OJ No L 38, 13 . 2. 1976, p. 1 . Regulation as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (OJ No L 360, 22. 12. 1990, p. 1 ). (2) OJ No 56, 4. 3 . 1968 , p. 8 . Regulation as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (OJ No L 360, 22. 12. 1990, p. 1 ).